Title: John Adams to Baron von Thulemeier, 19 November 1784
From: Adams, John
To: Thulemeier, Friedrich Wilhelm, Baron von


        
          Sir.
          Auteuil near Paris Novr: 19th: 1784.
        
        I have received your Letter which you, did me the Honour to write me the twelfth of this Month: We also received the Honour of your Letter to Mr: Franklin, Jefferson, and me, and agreed readily upon an answer, which I hope will be satisfactory, although Mr: Humphreys our Secretary of Legation has not yet transmitted it. We have been cautious of sending it by the Post, in these inquisitive Times, But hope to send it by the first Dutch Courier.
        After We shall have received your Remarks, or Objections to our Project, or your Counter Project, and shall have suggested our Sentiments on that, in one Word, after we shall have agreed upon all Points I hope to have the Honour, of seeing you at Paris. As Mr: Franklin has the Stone, and cannot move, and as moreover we are confined here by so many other affairs, as will render it very difficult for any of Us to leave this Place, such an Excursion would be much for your Health and Pleasure.
        In all Events to receive you here would give great pleasure to, Sir, your &c—
      